
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 982
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Ms. Ros-Lehtinen (for
			 herself and Mr. Shimkus) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that France and other member states of the North Atlantic
		  Treaty Organization and the European Union should decline to sell major weapons
		  systems or offensive military equipment to the Russian
		  Federation.
	
	
		Whereas discussions are currently underway between France
			 and the Russian Federation regarding the possible sale of one or more of
			 France’s “Mistral” amphibious assault warships to Russia as well as a license
			 for Russia to produce further such vessels on its territory;
		Whereas a Mistral-class amphibious assault warship is
			 capable of transporting and deploying 900 troops, up to 13 tanks, 16
			 helicopters, and 4 landing craft;
		Whereas a Mistral-class assault warship costs between $600
			 million and $750 million;
		Whereas, if the contract now being discussed by France and
			 the Russian Federation is finalized, this would be the first instance in which
			 a member of the North Atlantic Treaty Organization (NATO) sold such advanced
			 military technology to Russia;
		Whereas such a military sale by a NATO member state raises
			 concerns, particularly in light of Russia’s military invasion of Georgia in
			 August 2008, which violated Georgia’s territorial integrity, caused tens of
			 thousands of persons to be internally displaced, and inflicted massive
			 destruction by the bombing of Georgian infrastructure, including ports,
			 bridges, and railroads;
		Whereas, in violation of its international obligations,
			 including the terms of a French-brokered ceasefire agreement between Russia and
			 Georgia, Russia continues to occupy Georgian territory, has built a permanent
			 military infrastructure in the Georgian region of South Ossetia, has announced
			 plans to build a naval base in the Georgian region of Abkhazia, and has vetoed
			 any monitoring presence in those regions by either the United Nations or the
			 Organization on Security and Cooperation in Europe (OSCE);
		Whereas the Russian Federation has failed to fulfill the
			 commitment it made in 1999 at the OSCE Summit in Istanbul to withdraw its
			 military forces from the Transnistrian region of the Republic of Moldova by the
			 end of 2002;
		Whereas a number of European countries, particularly some
			 which have only recently joined NATO and the European Union, are now
			 understandably concerned about their own political independence and security in
			 the aftermath of Russia’s invasion of Georgia;
		Whereas concerns regarding Russia’s intentions toward the
			 independent states of the former Soviet region and of Eastern Europe were
			 further escalated when, in September 2009, Russia and Belarus participated in a
			 military exercise in which the two countries reportedly simulated an air and
			 sea attack on Poland;
		Whereas some have argued that providing Russia with a
			 Mistral-class amphibious assault warship would enhance that country’s ability
			 to potentially wage aggression against its neighbors;
		Whereas the Russian Navy’s Commander-in-Chief, Admiral
			 Vladimir Vysotskiy recently made the following statement about the “Mistral”
			 ship, “In the conflict [against Georgia] in August last year, a ship like that
			 would have allowed the [Russian] Black Sea Fleet to accomplish its mission in
			 40 minutes, not 26 hours, which is how long it took us”;
		Whereas, when asked where Russia would deploy the
			 “Mistral” ship if the deal is finalized, Russia’s Prime Minister, Vladimir
			 Putin, stated that Russia “would use the warships wherever they would be
			 needed”;
		Whereas, on November 9, 2009, Russian President Dmitry
			 Medvedev signed into law a bill expanding the use of Russian troops
			 abroad;
		Whereas a number of Russia’s neighbors, including Estonia,
			 Lithuania, Latvia, and Georgia have raised questions regarding the proposed
			 “Mistral” ship sale to Russia; and
		Whereas according to Estonian Foreign Minister Urmas Paet,
			 “Adding new military technology to the Black Sea … [would] not be a good idea”:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)given Russia’s increasingly aggressive
			 actions and rhetoric, the sale of major advanced weaponry and offensive
			 military equipment, such as naval warships, to the Russian Federation could
			 have a destabilizing effect on the Baltic and the Black Sea regions and on
			 other parts of the former Soviet region and Eastern Europe;
			(2)in light of
			 continuing, serious concerns regarding the Russian Government’s failure to
			 appropriately enforce the rule of law and protection of human rights within its
			 territory, including the continued failure to halt or properly investigate and
			 prosecute the numerous murders of human rights activists, lawyers, reporters,
			 and others in Russia, the sale of major offensive weapons systems to Russia is
			 inappropriate; and
			(3)the President and
			 the Secretaries of State and Defense should urge France and the other member
			 states of the North Atlantic Treaty Organization (NATO) and the European Union
			 allies not to sell major weapons systems or any offensive military equipment,
			 such as naval warships, to the Russian Federation unless and until that country
			 has—
				(A)fully and
			 verifiably withdrawn its troops from all of the territory of Georgia and
			 revoked its recognition as sovereign states of the separatist regions within
			 the internationally recognized territory of Georgia;
				(B)fulfilled its
			 commitments to withdraw its military forces from the Transnistrian region of
			 the Republic of Moldova;
				(C)ceased any and all
			 actions and policies that currently violate or would threaten the sovereignty
			 and territorial integrity of neighboring states;
				(D)halted sales of
			 advanced conventional weapons, technology, and materials usable in the
			 construction of weapons of mass destruction to state sponsors of terrorism or
			 terrorist organizations; and
				(E)taken steps to
			 constructively address the serious concerns regarding the Russian Government’s
			 failure to properly enforce the rule of law and human rights within the
			 territory of the Russian Federation.
				
